Case 2:17-cv-05382-BRM-JSA Document 155 Filed 08/02/21 Page 1 of 1 PagelD: 1561

DE MARCO & DE MARCO

Counsellors at Law
912 Belmont Avenue
North Haledon, New Jersey 07508
(973) 427-8843
Fax (973) 427-2891*
Fax (973) 427-9631**

Patrick C. De Marco* Of Counsel:
Michael P. De Marco ** Robert J. Passero, A.J.S.C., Ret*
Joseph P. De Marco** Margaret Mary Mc Veigh, P.J.Ch., Ret.*

August 2, 2021

Via Electronic Filing
Honorable Jessica S. Allen, U.S.M.J.

United States District Court — New Jersey

Martin Luther King Federal Building and U.S. Courthouse
50 Walnut Street, Room 2042

Newark, New Jersey 07102

Re: _Pober v. Cigna Health and Life Insurance Company
Docket No.: 2:17-cev-05382

Dear Judge Allen:

As Your Honor may recall, this firm represents the Plaintiff in connection with the above referenced
matter. The Settlement Conference is scheduled for tomorrow, August 3, 2021 at 4:00 p.m. Please be
advised that I am on vacation this week, and the other attorneys in my office have a scheduling conflict for

tomorrow at 4:00 p.m. A such, I am respectfully asking for a two (2) week adjournment of the Settlement
Conference.

Thank you for Your Honor’s attention to this matter.

Respectfully submitted,

 

py://

[csseeDeMetco
JPD/em |
Ce: Ian T. Clarke-Fisher, Esq. — Via ECF
